Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant’s arguments and amendments filed on 02/01/2021 have been entered. Accordingly the action is made final.
Claim status:
Claims 1-20 are pending.
Claims 1 and 11 are amended.
No claim is new.
No claim is cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Appl/Patent No.
Claim Correspondence
16232628
1, 6-10, 11, 16-20
2, 12
3, 13
4-5, 14-15
10179263
1, 10, 24
6
3
2



Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10179263 in view of Molyneux et al. (US Patent publication 2010/0184563, “Molyneux”), O’Brien et al. (US Patent Pub. 20110107369, “O’ Brien"), Krahnstoever et al. (US Patent Publication 20080291272, “Krahnstoever”).

16232628 claim 1 
10179263 claim 1
A computer-implemented method comprising:
A computer-implemented method comprising:
receiving, by one or more computing devices, physical activity data corresponding to a first athletic 
a second athletic performance by a plurality of players, the physical activity data comprising data generated by or derived from a plurality of sensors;

and a portion of the physical activity data corresponding to the second athletic performance are indicative that one or more players, of the plurality of players, satisfied a first athletic performance criterion
determining, by one or more processors, whether a portion of the first set of physical activity data indicates that the user has satisfied a first activity threshold;
capturing, by the one or more computing devices, image data relating to the first athletic performance and the second athletic performance;
capturing, by an image capturing device, image data corresponding to at least the first activity performed by the user;



determining a first plurality of segments of the captured image data indicative of the one or more players satisfying the first athletic performance criterion,
correlating, in response to determining that the portion of the first set of physical 
activity data indicates that the user has satisfied the first activity threshold, the image data in accordance with the portion of the first set of physical activity data;  dynamically modifying, based on user input selections, the portion of the first set of physical activity data to be overlaid with the correlated image data;
aggregating the first plurality of segments of the captured image data and the correlated portions of the physical activity data to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance criterion. 
editing at least one image of the first collection of images based on a user-defined criterion


joining the correlated image data and the portion of the first set of physical activity data into a single file;

and transmitting the file to a computing device for display to the user.


Claim 1 of instant application differs from claim 1 of patent 10179263 only: 
receiving, by one or more computing devices, physical activity data corresponding to a second athletic performance by a plurality of players, 
determining, by one or more computing devices, a portion of the physical activity data corresponding to the second athletic performance are indicative that one or more players, of the plurality of players, satisfied a first athletic performance criterion, capturing, by the one or more computing devices, image data relating to the second athletic performance; aggregating the first plurality of segments of the captured image data and the correlated portions of the physical activity data to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance criterion; editing at least one image of the first collection of images based on a user-defined criterion
However Molyneux teaches, determining, by one or more computing devices, a portion of the physical activity data corresponding to the second athletic performance are indicative that one or more players, of the plurality of players, satisfied a first athletic performance criterion, (Paragraph [0002] indicates the system of Molyneux is used for monitoring performances during athletic activities. That means Molyneux uses for multiple athletic activities or athletic performances.  Additionally athletic performances can happen for two instances of a same sport. Therefore Moleynux receives physical  Fig. 15 shows data for game 24 (first performance) and Fig. 17B and Paragraph [0123] displays data analysis for game 25 satisfying a predetermined threshold or goal);
Claim 1 of patent 10179263 and Molyneux are analogous as they are field of processing athletic performance.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Claim 1 of patent 10179263 to have included determining, by one or more computing devices, a portion of the physical activity data corresponding to the second athletic performance are indicative that one or more players, of the plurality of players, satisfied a first athletic performance criterion, capturing, by the one or more computing devices, image data relating to the second athletic performance as taught by Molyneux.
The motivation to include Molyneux is to provide option to compare performance between different athletic activities.
Claim 1 of patent 10179263 and Molyneux teaches, capturing, by the one or more computing devices, image data relating to the second athletic performance similar to capturing, by the one or more computing devices, image data relating to the first athletic performance as taught by Claim 1 of patent 10179263.
Claim 1 of patent 10179263 and Molyneux fails to expressly teach, aggregating the first plurality of segments of the captured image data and the correlated portions of the physical activity data to generate a first collection of images indicating one or more 
However, O’Brien teaches, aggregate the first plurality of segments of the captured image data to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance criterion; editing at least one image of the first collection of images based on a user-defined criterion; (“[0318] d. A natural extension of this idea would be for a basketball game highlights show where users and/or editors comment during the game or shows repeats of plays and thus highlight interesting plays thus creating a highlight reel using the interest intensity profile.  A significant advantage is that an individual user can choose (for example) to watch only the "extremely" interesting plays (those with high visual intensity) for a total of 5 minutes or the "very interesting" plays for a total of 15 minutes as the user chooses."  Here O’Brien edits images according to interest intensity profile which is user-defined criteria. See O’Biren, “[0098] The interest intensity is specific to an individual user or specified group of users given that user's or group's profile and usage history. Given a moderately large number of users with diverse viewing histories, the interest intensity for each user or specified group for each video will become increasing personal to that individual or group.”)
Krahnstoever teaches, creating an image having image data and a corresponding portion of physical activity data (Fig. 6 and Fig. 7 and Paragraph [0047-0048] discloses an image is created having image data of a player and corresponding performance data.  See “[0047] FIG. 6 is an illustrative depiction of an image 600, in accordance herewith.  Image 600 is an image of a football player captured during, for example, a live broadcast of a football game.  … …. The telemetry data includes a distance traveled on, for example, the play shown in the image, and the velocity, acceleration and direction of the player at the instant of the captured video.  It is noted that more, fewer, and other telemetry parameters may be determined and presented for example image 600. ….As illustrated, for each player the graphics overlay includes the player's number and the speed of the player at the time of the image capture.”)
O’Brien, Krahnstoever and claim 1 of  Patent 10179263 as modified by   Molyneux analogous as they are related display of images related to athletic events.
Therefore, at the time of invention, it would have been obvious for an ordinary skilled person skilled in the art to have modified claim 1 of  Patent 10179263 as modified by  Molyneux to aggregate the first plurality of segments of the captured image data and the portions of physical activity data to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance by aggregating to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance criterion, editing at least one image of the first collection of images based on a user-defined criterion as taught by O’Brien and to include the portions of physical activity data along with each of the corresponding the first collection of images as taught by Krahnstoever.
The motivation for this modification is provide images good achievements of an athlete so that interested viewers can view the performance data and with images in a short time.   

Claims 3-10 and 13-20 of the instant application recite limitations that are similar to the limitations recited in claims 1-3, 10 and 24 of the patent 10179263 in view of Molyneux, O’Brien  and Krahnstoever  and therefore are also obvious over 1, 3, 10 and 24 of the patent 10179263 in view of O’Brien  and Krahnstoever.

Claims 2 and 12 of the instant application recite limitations that are similar to the limitations recited in claims 6 of the patent 10179263 in view of Molyneux, O’Brien and Krahnstoever  and further in Valleriano et al. (US Patent publication: 20040100566, “Valleriano”) and therefore are also obvious over claims 6 of the patent 10179263 in view of Molyneux, O’Brien  and Krahnstoever  and further in Valleriano et al. (US Patent publication: 20040100566, “Valleriano”)  to provide user control to dynamically or interactively generate correlated data.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-11 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molyneux et al. (US Patent publication 2010/0184563, “Molyneux”) in view of Vock et al. (US Patent 7739076, “Vock) and O’Brien et al. (US Patent Pub. 20110107369, “O’ Brien") and Krahnstoever et al. (US Patent Publication 20080291272, “Krahnstoever”).

Regarding claim 11 Molyneux teaches One or more non-transitory computer readable media storing instructions that, when executed by at least one processor, cause the at least one processor to (Molyneux, “[0032] Aspects of this invention relate to systems, methods, and computer-readable media with computer-executable instructions stored thereon for performing methods and/or operating systems and/or user interfaces relating to the monitoring of player performance during an athletic activity (e.g., during a game, a practice session, a workout, etc.), including team oriented athletic activities.”): 
receive physical activity data corresponding to at least a first athletic performance and a second athletic performance by a plurality of players, the physical activity data comprising data generated by or derived from a plurality of sensors (Fig 2A, sensor element 106); (Refer to Fig.1 and 2A, “[0036] Based on the sensed data, systems and methods in accordance with this invention may determine any desired data associated with the athletic performance.  As some more specific examples, systems and methods in accordance with examples of this invention may determine one or more of the following performance metrics for one or more of the players participating in an athletic activity. [0045] FIG. 1 generally illustrates features of example hardware components that may be included in an athletic performance monitoring system 100 in accordance with this invention.  First, the system 100 may include one or more sensors that are carried by the athlete 102 during the course of the game, practice session, or the like (generically referred to herein as an "athletic performance" or "athletic activity"). “[0051] FIGS. 2A and 2B …..As noted above, this sensor 106 may be an accelerometer or a pedometer based speed and/or distance type sensor (e.g., a piezoelectric sensor, a force sensor, etc.)”  “[0009] Systems in accordance with at least some examples of this invention may include systems for monitoring performance parameters of one or more athletes in a team sport setting.  Such systems may include one or more of: (a) a sensor system for monitoring one or more of: (i) a first parameter correlated to a first player's movement speed during a first time period, (ii) a second parameter correlated to a determination of when the first player possesses the ball and when the first player does not possess the ball during the first time period, and (iii) a third parameter correlated to the first player's ball transfer speed, force, or power during the first time period;”
Paragraph [0002] indicates the system of Moleynux is used for monitoring performances during athletic activities. That means Moleneux has multiple athletic activities or athletic performances.  Additionally athletic performances can happen for two instances of a same sport. Therefore Moleynux receives physical activity data corresponding to a first athletic performance and a second athletic performance according to above quoted paragraphs [0036[[0045] and [0051].  “[0002] The present invention relates to systems and methods for monitoring player performance during athletic activities (e.g., during a game, a practice session, a workout, etc.), including team oriented athletic activities. Such systems and methods may be useful for evaluating performances of one or more players in various team sporting activities, such as soccer, basketball, American football, hockey, rugby, field hockey, lacrosse, baseball, cricket, volleyball, badminton, and the like.”);  
determine a portion of the physical activity data corresponding to the first athletic performance and a portion of the physical activity data corresponding to the second athletic performance are indicative that one or more players, of the plurality of players, satisfied a first athletic performance criterion (“[0010] As some additional examples, athletic performance monitoring systems according to at least some examples of this invention may include: ……(c) processing means program and adapted to determine or sense, based on the output received at the means for receiving, data relating to at least one event, metric, or feature selected from the group consisting of: …… a player's speed while in kick or shot power information at a predetermined threshold movement speed; pass accuracy information at a predetermined threshold movement speed;” “[0119] The interface screen 1500 also provides information for an individual game (with the ability to select among the various stored games on the system).  As illustrated in FIG. 15, in this example interface, the screen 1500 displays information relating to the player's movement speed during this specific game (i.e., Game 24), movement speed while in possession of the ball during this specific game, the number of "sprints" during the game (e.g., the number of times that the player's movement speed exceeded a predetermined threshold, such as 75% of their top speed),” Fig. 15 shows data for game 24 (first performance)  and Fig. 17B and Paragraph [0123] displays data analysis for game 25 satisfying a predetermined threshold or goal);
Molyneux doesn’t expressly teach capture, by an image capturing device, image data relating to the first athletic performance and the second athletic performance; correlate the captured image data with the corresponding the physical activity data; 
But Vock teaches, capture, by an image capturing device image data relating to a first athletic performance and a second athletic performance; correlate the captured image data with the corresponding the physical activity data; (Column 8, Lines 20-21: “The video cameras record events and then relay the events to a base station.”  Vock Column 8, lines 45-50:  “Moreover, performance data received from a sensing unit by an event system may be correlated with image data received by the event system. In one embodiment, data received from camera and sensing devices is time-stamped for later correlation and retrieval purposes, and/or marked with data identifying a participant or sensing unit.” )
Molyneux and Vock are analogous as all of them are related to monitoring of physical activity. 
Therefore, at the time of invention, it would have been obvious for an ordinary skilled person skilled in the art to have modified Molyneux to have added a camera at the remote device 120 (of Molyneux) that takes the images of the players relating to the  relating to the first athletic performance and the second athletic performance; and a method of correlating image and performance data as taught by Vock such that image captured during the first user's performance is correlated with the physical activity data indicative of the first user being within the performance zone according to the timing of capture and then have identified a portion of physical activity data ( that may be the best) to be combined with correlated image data as taught by Vock. 
Vock is to display the combined image having correlated image data with the corresponding physical activity data so that viewers and players can easily analyze the game with data and records.
Molyneux as modified by Vock teaches, determine a first plurality of segments of the captured image data indicative of the one or more players satisfying the first athletic performance criterion; (Molyneux [0119] identifies different performance data over a first athletic performance criterion (75% of top speed) .“[0119]… As illustrated in FIG. 15, in this example interface, the screen 1500 displays information relating to the player's movement speed during this specific game (i.e., Game 24), movement speed while in possession of the ball during this specific game, the number of "sprints" during the game (e.g., the number of times that the player's movement speed exceeded a predetermined threshold, such as 75% of their top speed),” Vock  Column 8, lines 45-50 teaches, identifying corresponding image data relating to the performance data according to timestamp.  Examiner proposed to modify Molyneux as modified by Vock to determine a first plurality of segments of image data by detecting image segments (taught by Vock) that relates to performance data (taught by Molyneux) satisfying the first athletic performance criterion for purpose of providing interesting image.)
Molyneux as modified by Vock  doesn’t expressly teach, aggregate the first plurality of segments of the captured image data and the portions of physical activity data to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance criterion; and transmit the first collection of images to a remote computing device.
O’Brien teaches, aggregate the first plurality of segments of the captured image data to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance criterion; editing at least one image of the first collection of images based on a user-defined criterion; (“[0318] d. A natural extension of this idea would be for a basketball game highlights show where users and/or editors comment during the game or shows repeats of plays and thus highlight interesting plays thus creating a highlight reel using the interest intensity profile.  A significant advantage is that an individual user can choose (for example) to watch only the "extremely" interesting plays (those with high visual intensity) for a total of 5 minutes or the "very interesting" plays for a total of 15 minutes as the user chooses."  Here O’Brien edits images according to interest intensity profile which is user-defined criteria. See  O’Biren, “[0098] The interest intensity is specific to an individual user or specified group of users given that user's or group's profile and usage history. Given a moderately large number of users with diverse viewing histories, the interest intensity for each user or specified group for each video will become increasing personal to that individual or group.”  For example of editing image see [0238]. “[0238] ……A plurality of web screen shots 301 is represented as illustrated examples of the process of video image editing that is shown in greater detail with FIGS. 4 through 10.”)
Krahnstoever teaches, creating an image having image data and a corresponding portion of physical activity data (Fig. 6 and Fig. 7 and Paragraph [0047-0048] discloses an image is created having image data of a player and corresponding   See “[0047] FIG. 6 is an illustrative depiction of an image 600, in accordance herewith.  Image 600 is an image of a football player captured during, for example, a live broadcast of a football game.  … …. The telemetry data includes a distance traveled on, for example, the play shown in the image, and the velocity, acceleration and direction of the player at the instant of the captured video.  It is noted that more, fewer, and other telemetry parameters may be determined and presented for example image 600. ….As illustrated, for each player the graphics overlay includes the player's number and the speed of the player at the time of the image capture.”)
O’Brien, Krahnstoever and Molyneux as modified by Vock analogous as they are related display of images related to athletic events.
Therefore, at the time of invention, it would have been obvious for an ordinary skilled person skilled in the art to have modified Molyneux as modified by Vock to aggregate the first plurality of segments of the captured image data and the portions of physical activity data to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance by aggregating to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance criterion as taught by O’Brien and to include the portions of physical activity data along with each of the corresponding the first collection of images as taught by Krahnstoever.
The motivation for this modification is provide images with good achievements of an athlete so that interested viewers can view the performance data and with images in a short time.   
Molyneux as modified by Vock, O’Brien and Krahnstoever teaches, transmit the first collection of images including the at least one edited image to a remote computing device. (Vock sends the image data and performance data to a computing device for display to the user Column 8, lines 20-40; “The video cameras record events and then relay the events to a base station, which then might forward them to another device, such as a ski lodge video server so people in their rooms or in the lobby or bar can watch the action. ….In one embodiment, the video camera is running continuously, which may be a boon for security of the park.  Sensing unit 130's transmission identifies the user by name, and supplies performance information to be combined with the video recordings.” O’Biren aggregates segments of captured image data which includes the edited image according to user’s interest intensity profile.  Krahnstoever [0047-0048] teaches joining the image data and the portion of the first set of physical activity data into a single image.
Therefore it would have been obvious for an ordinary person skilled in the art at the time of invention to have further modified Molyneux as modified by Vock, O’Brien and Krahnstoever to have transmitted the first collection of images including the at least one edited image to a remote computing device to have the benefit of saving bandwidth by not transferring the separate files for image and physical data to the display devices.)

Claim 1 is directed to a method claim and its steps are similar in scope and function of the elements of the non-transitory computer readable media claim 11 and 

Regarding claims 4 and 14, Molyneux as modified Vock, O’Brien and Krahnstoever teaches, wherein the captured image data comprises a plurality of frames, (Vock, Column 8, lines 20-40; “The video cameras record events and then relay the events to a base station, which then might forward them to another device, such as a ski lodge video server so people in their rooms or in the lobby or bar can watch the action.” Video camera takes plurality of frames.)  and wherein the correlating the captured image data further comprises: associating a first number of frames of the captured image data with a corresponding time period of a first portion, of the physical activity data. (Vock Column 8, lines 45-50:  “Moreover, performance data received from a sensing unit by an event system may be correlated with image data received by the event system. In one embodiment, data received from camera and sensing devices is time-stamped for later correlation and retrieval purposes, and/or marked with data identifying a participant or sensing unit.”).

Regarding claim 5 and 15, Molyneux as modified Vock, O’Brien and Krahnstoever teaches, wherein the captured image data and the corresponding physical activity data is limited to a predetermined time period of the one or more athletic performances. (Molyneux [0185] captures the physical activity data limited to a time period.  “[0185] This example aspect of the invention combines an impact sensing system in each of the user's shoes and an impact detection system in the ball, 
Vock Column 8, lines 45-50 captures the image data and receives physical activity data and performs correlation of image data and physical activity data. (Vock Column 8, lines 45-50:  “Moreover, performance data received from a sensing unit by an event system may be correlated with image data received by the event system. In one embodiment, data received from camera and sensing devices is time-stamped for later correlation and retrieval purposes, and/or marked with data identifying a participant or sensing unit.” )
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Molyneux as modified Vock, O’Brien and Krahnstoever to have captured image data for a predetermined period of time based on teaching of Molyneux of capturing physical activity data for a predetermined time period for the purpose of having optimum amount of data amount data for better management of correlation process.)

Regarding claims 6 and 16, Molyneux as modified Vock, O’Brien and Krahnstoever teaches, wherein the instructions, when executed, further cause the at least one processor to: receive, via an input device, user input selection indicating the 
Molyneux [0120] “…..Also, if desired, user interfaces according to the invention could be designed to allow user selection of various different metrics in the Gameline portion.” [0010] “…….(c) processing means program and adapted to determine or sense, based on the output received at the means for receiving, data relating to at least one event, metric, or feature 
selected from the group consisting of: a player receiving possession of the ball or puck; player possession of the ball or puck; a player's speed while in possession of the ball or puck; one or more characteristics of dribbling the 
ball; a knock on and sprint event; close control of the ball or puck; dribble foot distribution; control of an incoming ball or puck; a one touch pass event; a tackle avoided event; a successful tackle event; a skin event; a ball or puck possession or proximity heat map; a player intensity metric; boot kick zone information; ball or puck flight path distribution or information; longest kick r hit information; ball or puck flight elevation angle information; kick type distribution information; kick or shot power information; kick or pass style information; kick or shot power information at a predetermined threshold movement speed; pass accuracy information at a predetermined threshold movement speed; volley information; a free kick award event; information distinguishing a free kick from a penalty kick; a set piece event; a set piece save event; information for determining whether a set piece kick is on goal; player movement direction information based on body angle; a player turn in event; a player turn in event when in possession of or proximity to the ball; player movement direction or type; information regarding an amount of time a player spends on his or her toes”);

Regarding claims 7 and 17 Molyneux as modified by Vock, O’Brien and Krahnstoever teaches determine, based on the received physical activity data, that at least a first player, of the one or more players, has satisfied a performance zone threshold  (Molyneux “[0010] As some additional examples, athletic performance monitoring systems according to at least some examples of this invention may include: ……(c) processing means program and adapted to determine or sense, based on the output received at the means for receiving, data relating to at least one event, metric, or feature selected from the group consisting of: …… a player's speed while in kick or shot power information at a predetermined threshold movement speed; pass accuracy information at a predetermined threshold movement speed;” “[0119] The interface screen 1500 also provides information for an individual game (with the ability to select among the various stored games on the system).  As illustrated in FIG. 15, in this example interface, the screen 1500 displays information relating to the player's movement speed during this specific game (i.e., Game 24), movement speed while in possession of the ball during this specific game, the number of "sprints" during the game (e.g., the number of times that the player's movement speed exceeded a predetermined threshold, such as 75% of their top speed),”);
after determining the performance zone threshold is satisfied, aggregating one or more segments of the captured image data to generate a second collection of images indicative of the first player satisfying the performance zone threshold. (O’Brien [0318] aggregates several segments of image data to generate a collection of images  “[0318] d. A natural extension of this idea would be for a basketball game highlights show where users and/or editors comment during the game or shows repeats of plays and thus highlight interesting plays thus creating a highlight reel using the interest intensity profile.  A significant advantage is that an individual user can choose (for example) to watch only the "extremely" interesting plays (those with high visual intensity) for a total of 5 minutes or the "very interesting" plays for a total of 15 minutes as the user chooses.")

Regarding claims 8 and 18, Molyneux as modified Vock, O’Brien and Krahnstoever teaches, receiving user input selection indicating a second athletic performance criterion (Molyneux [0120] “…..Also, if desired, user interfaces according to the invention could be designed to allow user selection of various different metrics in the Gameline portion.” )
determining a second plurality of segments of the captured image data indicative of the one or more players satisfying the athletic performance criterion; (Molyneux[0119] identifies different performance data over a  second athletic performance criterion () . [0122] Systems and methods in accordance with at least some examples of this invention may include "goals" or "challenges." While the goals may be set by the individual player for himself or herself, optionally, the goals or challenges may be set by a coach, a teammate, a competitor, etc. FIGS. 17A and 17B illustrate an example.  FIG. 17A illustrates a user interface screen similar to that of FIG. 15, but in this example, each data metric further includes "grayed out" blocks that represent a player's "goal" or "challenge" for that metric.  For example, in FIG. 17A, the data from Game 24 is displayed with an indication of the player's performance in that game (the blackened in boxes) and an indication of where the player's performance stood with respect to their "goal" or "challenge" levels (the grayed out boxes).” Therefore Molyneux as Vock teaches determining plurality of segments of image data by detecting image segments (taught by Vock) that relates to performance data (taught by Molyneux) satisfying the second athletic performance criterion.”)
Molyneux as modified Vock, O’Brien and Krahnstoever teaches, aggregate the second plurality of segments of the captured image data and the correlated portions of physical activity data to generate an activity feed to generate an activity feed of athletic performances associated with the second athletic performance criterion ( O’Brien teaches, aggregate a plurality of segments of the captured image data to generate an activity feed associated with an athletic performance criterion;  (“[0318] d. A natural extension of this idea would be for a basketball game highlights show where users and/or editors comment during the game or shows repeats of plays and thus highlight interesting plays thus creating a highlight reel using the interest intensity profile.  A significant advantage is that an individual user can choose (for example) to watch only the "extremely" interesting plays (those with high visual intensity) for a total of 5 minutes or the "very interesting" plays for a total of 15 minutes as the user chooses.")
Krahnstoever teaches, creating an activity feed having image data and a portion of physical activity data (Fig. 6 and Fig. 7 and Paragraph [0047-0048] discloses an   See “[0047] FIG. 6 is an illustrative depiction of an image 600, in accordance herewith.  Image 600 is an image of a football player captured during, for example, a live broadcast of a football game.  … …. The telemetry data includes a distance traveled on, for example, the play shown in the image, and the velocity, acceleration and direction of the player at the instant of the captured video.  It is noted that more, fewer, and other telemetry parameters may be determined and presented for example image 600. ….As illustrated, for each player the graphics overlay includes the player's number and the speed of the player at the time of the image capture.”)
Therefore, at the time of invention, it would have been obvious for an ordinary skilled person skilled in the art to have modified Molyneux as modified by Vock, O’Brien and Krahnstoever to aggregate the second plurality of segments of the captured image data and the portions of correlated portions of physical activity data to generate an activity feed to generate an activity feed of athletic performances associated with the second athletic performance criterion by aggregate a plurality of segments of the captured image data to generate an activity feed associated with an athletic performance criterion as taught by O’Brien and including creating an activity feed having image data and correlated portions of physical activity data as taught by Krahnstoever. The motivation for this modification is provide images good achievements of an athlete according to different metric of user ‘s choice);
Vock sends the image data and performance data to a computing device for display to the user Column 8, lines 20-40; “The video cameras record events and then relay the events to a base station, which then might forward them to another device, such as a ski lodge video server so people in their rooms or in the lobby or bar can watch the action. ….In one embodiment, the video camera is running continuously, which may be a boon for security of the park.  Sensing unit 130's transmission identifies the user by name, and supplies performance information to be combined with the video recordings.”  And Krahnstoever [0047-0048] teaches joining the image data and the portion of the first set of physical activity data in an image.
Therefore, at the time of invention, it would have been obvious for an ordinary skilled person skilled in the art to have further modified Molyneux as modified by Vock, O’Brien and Krahnstoever to transmit the activity feed to the remote computing device to have the benefit of saving bandwidth buy not transferring the separate files for image and physical data to the display devices. ).  
 
Regarding claims 9 and 19, Molyneux as modified Vock, O’Brien and Krahnstoever teaches, wherein the first collection of images comprise a highlight reel video    (O’Brien, “[0318] d. A natural extension of this idea would be for a basketball game highlights show where users and/or editors comment during the game or shows repeats of plays and thus highlight interesting plays thus creating a highlight reel using the interest intensity profile.  A significant advantage is that an individual user can choose (for example) to watch only the "extremely" interesting plays (those with high visual intensity) for a total of 5 minutes or the "very interesting" plays for a total of 15 minutes as the user chooses.")

Regarding claims 10 and 20, Molyneux as modified Vock, O’Brien and Krahnstoever teaches, determine that a portion of the physical activity data indicates 
that one or more players, of the plurality of players, performed a first type of athletic activity; (Molyneux  Fig. 16  and [0121] discloses that one or more players performed a first type of activity which is game 24. [0121]….“FIG. 16 illustrates an example user interface screen 1600 in which data from five players are displayed in a single screen.  In this example, the player movement velocity data (e.g., top sprint speed) for five players that participated in a single game (Game 24) is displayed, e.g., so that the players or coaches can compare performance characteristics”); and 
 	categorize the first collection of images based on the first type of athletic activity (Molyneux Fig. 17A  and [0121-0122] categorizes activity data and the categories are speed, speed on ball, no of sprints and Kick power for the first type of athletic activity which is game 24.  “[0121]…..Furthermore, in this example interface screen 1600, data for other games can be selected, or data for other measured metrics may be displayed in this plural player comparative manner (e.g., speed on ball, number of sprints, number of touches, kick power, number of successful passes, number of steals, number of turnovers, etc.) [0122]…“For example, in FIG. 17A, the data from Game 24 is displayed with an indication of the player's performance in that game (the blackened in boxes) and an indication of where the player's performance stood with respect to their "goal" or "challenge" levels (the grayed out boxes).  … Notably, in this illustrated example, the system indicates that the player's overall top "speed" goal or challenge is 18.4 km/h, while in the present game they had only run at a top speed of 17.2 km/h.”)

Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molyneux as modified by Vock, O’Brien and Krahnstoever, and further in view of Valleriano et al. (US Patent publication: 20040100566, “Valleriano”).
Regarding claims 2 and 12, Molyneux as modified by Vock, O’Brien and Krahnstoever doesn’t expressly teach, receive, via an input device, an input selection identifying at least a first player of the plurality of players; and in response to receiving the input selection, initiate the correlating of the captured image data with the corresponding physical activity data. 
However, Valleriano teaches receive, via an input device, an input selection identifying at least a first player of the plurality of players; (“[0047] “When the race is finished, data about each contestant is stored in one or more race time databases 40 and one or more camera image databases 44, as shown in FIG. 7. [0048] After the race, contestant M approaches the photographic order station 48.  A unique identifier (such as the CID, TID, contestant name, or any other appropriate unique data in the databases) is provided to an operator, who enters the identifier into a processor (not shown in FIG. 2, but similar to the point of consumer computer 16 shown in FIG. 1) associated with the order station 48 to locate all images of contestant M”)
in response to receiving the input selection, initiating correlation of  image data. (“[0042]….Data from the race timing database 40 and the camera image database are input to a correlation processor 46, where the information from the various databases is correlated using the CID, TID, time, location and other data.” At [0048] CID or contestant ID is input by a user)
Valleriano and Molyneux as modified by Vock and Krahnstoever are analogous as they are from the same field of endeavor related to fitness monitoring.
Therefore it would have been obvious for an ordinary skilled person in the art at the time the invention was made to have modified Molyneux as modified by Vock and Krahnstoever to have included receiving, via an input device, an input selection identifying at least a first player of the plurality of players; and in response to receiving the input selection, initiate the correlating of the captured image data with the corresponding physical activity data similar to identifying at least a first player of the plurality of players; and in response to receiving the input selection and initiating  correlation of the image data as taught by Valleriano.
The motivation to include Valleriano is to provide user control to dynamically or interactively generate correlated data.

Claims 3 and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molyneux as modified by Vock, O’Brien and Krahnstoever as applied to claim 1 and further in view of Zhang et al. (Zhang et al. "Interpolation calculation made EZ." 14th Annual Conference Proceedings, NorthEast SAS Users Group NESUG, Baltimore, MD. 2001”, Zhang).

Regarding claims 3 and 13, Molyneux as modified by Vock, O’Brien and Krahnstoever teaches, wherein the captured mage data comprises a plurality of frames, (Vock, Column 8, lines 20-40; “The video cameras record events and then relay the events to a base station, which then might forward them to another device, such as a ski lodge video server so people in their rooms or in the lobby or bar can watch the action.” Video camera takes plurality of frames.)  the computer-implemented method further comprising: determining, by the one or more computing devices, a plurality of activity values for a first activity metric corresponding to the  physical activity data; (Molyneux, “[0010] As some additional examples, athletic performance monitoring systems according to at least some examples of this invention may include: ……(c) processing means program and adapted to determine or sense, based on the output received at the means for receiving, data relating to at least one event, metric, or feature selected from the group consisting of: …… a player's speed while in kick or shot power information at a predetermined threshold movement speed; pass accuracy information at a predetermined threshold movement speed;” “[0119] The interface screen 1500 also provides information for an individual game (with the ability to select among the various stored games on the system).  As illustrated in FIG. 15, in this example interface, the screen 1500 displays information relating to the player's movement speed during this specific game (i.e., Game 24), movement speed while in possession of the ball during this specific game, the number of "sprints" during the game (e.g., the number of times that the player's movement speed exceeded a predetermined threshold, such as 75% of their top speed),”);
But Molyneux as modified Case, Vock, Kaufman and Krahnstoever doesn’t expressly teach, adjusting the plurality of activity values to be associated with at least a first frame of the captured image data. 
However, Zhang teaches, adjusting input data to be correlated with time. (See Table 1 and Page 1 Right column Lines 10-17:  “Table 1 displays a data set with missing data points and contains the following variables: subject id, time, and value. Value is missing when time is 51, 70, 77, and 145, and there are consecutive missings for times 70 and 77. Prior to analysis and plotting of these data, the missing values need to be imputed. Imputation algorithms populate cells containing missing values with results derived from non-missing values in adjacent cells.”  See the following flowchart of Zhang where Zhang shows interpolation to fill up the missing values.
 
    PNG
    media_image1.png
    527
    514
    media_image1.png
    Greyscale

Zhang and Molyneux as modified by Vock, O’Brien and Krahnstoever are analogous as both of them are working with correlating data between different units. 
In the combination of Molyneux as modified by Vock, O’Brien and Krahnstoever, the correlated image is found by the timestamp of the image data and time stamp of physical activity data and as there are multiple sensors are used for collecting different physical activity parameters and image they all may not be taken same time. If at a certain point of time, correlated image and a physical activity parameter value is displayed, and then user changes a different physical activity parameter value, but for that time stamp of the correlated image, there may not be a  value for the new/different physical activity parameter. In this case, an ordinary skilled person would like to use the Zhang’s method of interpolation from the neighboring values to find the missing value of the physical activity parameter and overlay the calculated physical activity parameter value with the correlated image data. 
Therefore, it would have been obvious for an ordinary skilled person in the art at the time of invention to have modified Molyneux as modified by Vock and Krahnstoever to have adjusted the plurality of activity values to be associated with at least a first frame of the captured image data as taught by Zhang.
The motivation to include Zhang is to provide uniform physical activity data in case of video image and provide missing data of the physical activity of the parameter that is selected by a user in case of static image.

Response to Arguments


Applicant’s arguments, see remarks Page 8 filed 02/01/2021, with respect to the rejection(s) of claim(s) and 1 and 11 under non-statutory double patenting have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.

Applicant’s arguments, see remarks Pages 8-10 filed 02/01/2021, with respect to the rejection(s) of claim(s) and 1 and 11 under 35 USC 103(a) have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.

Applicant argues, see remarks Page 9, “Applicant respectfully submits that Molyneux, Vock, O'Brien and Krahnstoever, alone or in combination, fail to disclose the features of currently presented claim 1. The Action alleges that O’Brien discloses “aggregate the first plurality of segments of the captured image data to generate a first collection of images indicating one or more athletic performances satisfying the first athletic performance criterion.” (Action, pg. 9). Even assuming arguendo that O’Brien discloses this feature, it does not teach the feature of “editing at least one image of the first collection of images based on a user-defined criterion” as presented in claim 1. At best, O’Brien teaches editing videos to identify only portions of interest by editing out certain images or portions of the video. (O’Brien, [0008]). But O’Brien is silent as to “editing at least one image” as presented in claim 1. The 
Examiner replies, applicant argues that “At best, O’Brien teaches editing videos to identify only portions of interest by editing out certain images or portions of the video.”  Applicant acknowledges that in O’Brien certain images are edited. That means editing at least one image is taught by O’Brien because at least one image is included in the certain images.   O’Brien [0318] discloses generating a first collection of images by aggregating plurality of segments and edits images according to interest intensity profiles. See “[0318] d. A natural extension of this idea would be for a basketball game highlights show where users and/or editors comment during the game or shows repeats of plays and thus highlight interesting plays thus creating a highlight reel using the interest intensity profile.  A significant advantage is that an individual user can choose (for example) to watch only the "extremely" interesting plays (those with high visual intensity) for a total of 5 minutes or the "very interesting" plays for a total of 15 minutes as the user chooses."  Here O’Brien edits images according to interest intensity profile which is user-defined criteria. Paragraph [0098] indicates that interest intensity profile is a user-defined criteria because the profile   O’Biren, “[0098] The interest intensity is specific to an individual user or specified group of users given that user's or group's profile and usage history. Given a moderately large number of users with diverse viewing histories, the interest intensity for each user or specified group for each video will become increasing personal to that individual or group.”   “[0316]….Then a user could set his profile to say he wants to watch luge and figure skating but not any downhill or cross-country skiing.” Therefore O’Brien teaches editing at least one image of a first collection images based on a user-defined criteria.

In response to applicant’s arguments, see remarks pages 9-10, regarding independent claim 11 and other dependent claims, examiner refers applicant to the reply given above for claim 1 as applicant didn’t provide any additional arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.